On Application for Rehearing.
PER CURIAM.
We think our opinion and decree make it sufficiently clear that the Public Service Commission is not to pursue any further inquiry into the affairs of the Standard Oil Company of Louisiana, in so far as affects the refining and sale of oil; but that it may inquire into the cost of construction and operation of its pipe line, and the quantity of oil transported therein, and the revenues derived therefrom, for the pur*576pose of fixing a fair rate of compensation for such services, whether rendered by the Standard Oil Company, or by the Standard Pipe Line Company, its alleged transferee. And to that end it may require the production of such books of the Standard Oil Company as throw light on cost and operation of the pipe lines, but not such as relate to the refining and sale of oil. And a rehearing is therefore refused.